Defendant in error has moved to dismiss this proceeding on the ground that the same was not commenced in this court within six months from the rendition of the judgment. The judgment sought to be reviewed was rendered by the trial court on the 8th day of March, 1913; but the petition in error, with transcript attached, was not filed in this court until the 30th day of October, 1913. Chapter 18, p. 35, Session Laws 1910-11, effective June 14, 1911, being the law which controls in such cases, provides that proceedings for reversing, vacating, or modifying judgments or final orders shall be commenced within six months from the rendition of the judgment or order complained of. The motion to dismiss must therefore be sustained.
By the Court: It is so ordered.